Exhibit 10.2

CONSENT AND FIRST AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS CONSENT AND FIRST AMENDMENT to Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered into as of June 26, 2014, by and among
OXFORD FINANCE LLC (“Oxford”) as collateral agent (in such capacity, “Collateral
Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement or otherwise a
party thereto from time to time, including without limitation, Oxford in its
capacity as a Lender, and SILICON VALLEY BANK, a California corporation (“SVB”)
(in such capacity, each a “Lender” and collectively, the “Lenders”), and
RELYPSA, INC., a Delaware corporation (“Borrower”).

RECITALS

A. Collateral Agent, Lenders and Borrower have entered into that certain Amended
and Restated Loan and Security Agreement dated as of May 30, 2014 (as the same
may from time to time be amended, modified, supplemented or restated, the “Loan
Agreement”). Lenders have extended credit to Borrower for the purposes permitted
in the Loan Agreement.

B. Borrower has negotiated a new lease (the “New Lease”) with HCP LS Redwood
City, LLC (the “Landlord”), its existing landlord, for a new facility for its
headquarters space located at 100 Cardinal Way, Redwood City, CA 94063 (the “New
Headquarters Space”). The New Lease is conditioned on Borrower delivering to the
Landlord a letter of credit in the amount of Six Hundred Eighty-Six Thousand
Three Hundred Twenty and 46/100 Dollars ($686,320.46) (the “HQ Letter of
Credit”). SVB has agreed to issue the HQ Letter of Credit subject to Borrower
posting cash collateral in money market account number ******5826 maintained
with SVB (the “LC Deposit Account”) in the amount of the HQ Letter of Credit
solely to secure the reimbursement obligations of Borrower with respect to the
HQ Letter of Credit (such cash collateral, together with interest accruing
thereon and credited to the LC Deposit Account, and the LC Deposit Account, is
referred to herein as the “HQ Cash Collateral”).

C. Borrower has requested that Collateral Agent and Lenders (i) consent to the
New Lease and the move by Borrower of its headquarters to the New Headquarters
Space, (ii) consent to the HQ Letter of Credit, (iii) consent to SVB’s Lien on
the HQ Cash Collateral, and (iv) make certain amendments to the Loan Agreement
as more fully set forth herein.

D. Collateral Agent and Lenders have agreed to so consent to the transactions
set forth above and amend certain provisions of the Loan Agreement, but only to
the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.



--------------------------------------------------------------------------------

2. Consent. Subject to the terms of Section 8 below, Collateral Agent and
Lenders hereby (a) consent to (i) the New Lease and the move by Borrower of its
headquarters to the New Headquarters Space, (ii) the issuance of the HQ Letter
of Credit and the Borrower’s reimbursement obligations in respect thereof, and
(iii) SVB’s Lien on the HQ Cash Collateral, and (b) agree that neither the HQ
Letter of Credit nor SVB’s Lien on the HQ Cash Collateral shall, in and of
itself, constitute an “Event of Default” under the Loan Agreement.

3. Reaffirmation of Security Interest. Borrower hereby reaffirms its grant to
Collateral Agent of a continuing security interest in the Collateral.

4. Amendments to Loan Agreement.

4.1 Section 5.2 (Collateral). Section 5.2(a) of the Loan Agreement is amended by
adding the following phrase immediately prior to the period in the first
sentenced:

other than the money market account described in the definition of HQ Cash
Collateral to the extent expressly excluded from the definition of Collateral

4.2 Section 6.6 (Operating Accounts). Section 6.6(a) of the Loan Agreement is
amended by adding the following phrase immediately prior to the period:

, except as permitted in Section 6.6(b) below

4.3 Section 6.6 (Operating Accounts). The last sentence of Section 6.6(b) of the
Loan Agreement is amended by deleting it in its entirety and replacing it with
the following:

The provisions of the previous sentence shall not apply to (i) deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s, or any of its Subsidiaries’,
employees and identified to Collateral Agent by Borrower as such in the
Perfection Certificates, or (ii) the money market account solely holding HQ Cash
Collateral.

4.4 Section 6.11 (Landlord Waivers; Bailee Waivers). Section 6.11 of the Loan
Agreement is amended in its entirety and replaced with the following:

6.11 Landlord Waivers; Bailee Waivers. In the event that Borrower or any of its
Subsidiaries, after the Effective Date, intends to add any new office locations
or business locations, including warehouses, or otherwise store any portion of
the Collateral with, or deliver any portion of the Collateral to, a bailee, in
each case pursuant to Section 7.2, then Borrower or such Subsidiary will first
provide at least thirty (30) days prior written notice to Collateral Agent and,
in the event that the Collateral at any new location has a book value in excess
of Five Hundred Thousand Dollars ($500,000.00) in the aggregate, then Borrower
or such Subsidiary will (i) obtain the written consent of Collateral Agent, and
(ii) deliver to Collateral Agent a landlord waiver duly executed by such bailee
or landlord, as applicable, in form and substance reasonably satisfactory to
Collateral Agent prior to the addition of any new offices or business locations,
or any such storage with or delivery to any such bailee, as the case may be.

4.5 Section 13.1 (Definitions). The following terms and their definitions are
added to Section 13.1 of the Loan Agreement in their proper alphabetical
positions:

 

2



--------------------------------------------------------------------------------

“HQ Cash Collateral” means, collectively, the money market account number
******5826 maintained with SVB solely to hold cash collateral in the amount of
the HQ Letter of Credit solely to secure the reimbursement obligations of
Borrower with respect to the HQ Letter of Credit, and such cash collateral and
the interest accruing thereon and credited to such money market account.

“HQ Letter of Credit” means the letter of credit issued by SVB in favor of HCP
LS Redwood City, LLC, in the face amount of Six Hundred Eighty-Six Thousand
Three Hundred Twenty and 46/100 Dollars ($686,320.46), to secure Borrower’s
lease obligations under the Headquarters Lease related to its headquarters
located at 100 Cardinal Way, Redwood City, CA 94063

4.6 Section 13.1 (Definitions). The defined term “Permitted Indebtedness” in
Section 13.1 of the Loan Agreement is amended by deleting the word “and” from
the end of clause (h), replacing the period at the end of clause (i) with “;
and” and adding new clause (j) as follows:

(j) the HQ Letter of Credit.

4.7 Section 13.1 (Definitions). The defined term “Permitted Liens” in
Section 13.1 of the Loan Agreement is amended by deleting the word “and” from
the end of clause (k), replacing the period at the end of clause (l) with “;
and” and adding new clause (m) as follows:

(m) Liens in favor of SVB on the HQ Cash Collateral to secure Borrower’s
obligations in respect of the HQ Letter of Credit.

4.5 Exhibit A (Description of Collateral). Exhibit A of the Loan Agreement is
hereby amended in its entirety and replaced with Exhibit A attached hereto.

4.6 Exhibit A to UCC Financing Statement. Exhibit A to UCC Financing Statement
attached to the Loan Agreement is hereby amended in its entirety and replaced
with Exhibit A to UCC Financing Statement attached hereto.

5. Limitation of Consent and Amendments.

5.1 The consent set forth in Section 2 above and the amendments set forth in
Section 4 above are effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Collateral Agent
or any Lender may now have or may have in the future under or in connection with
any Loan Document.

5.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, as amended by this Amendment, are
hereby ratified and confirmed and shall remain in full force and effect.

6. Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

6.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents (as such may be modified by the
updated Perfection Certificate delivered to Collateral Agent on or around the
date hereof) are true, accurate and complete in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date), and
(b) no Event of Default has occurred and is continuing;

 

3



--------------------------------------------------------------------------------

6.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

6.3 The organizational documents of Borrower most recently delivered to
Collateral Agent and Lenders are true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

6.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

6.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

6.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

6.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective as of June 26, 2014,
upon (a) the due execution and delivery to Collateral Agent and Lenders of this
Amendment, and (b) Borrower’s payment of all Lenders’ Expenses incurred through
the date of this Amendment.

[Balance of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

COLLATERAL AGENT:     BORROWER: OXFORD FINANCE LLC     RELYPSA, INC. By:  

/s/ Mark Davis

    By:  

/s/ Kristine M. Ball

Name:  

Mark Davis

    Name:  

Kristine M. Ball

Title:  

Vice President – Finance, Treasurer

    Title:  

SVP, Chief Financial Officer

 

and Secretary

     

 

LENDERS: OXFORD FINANCE LLC By:  

/s/ Mark Davis

Name:  

Mark Davis

Title:  

Vice President – Finance, Treasurer

 

and Secretary

SILICON VALLEY BANK By:  

/s/ Milo Bissin

Name:  

Milo Bissin

Title:  

Vice President

[SIGNATURE PAGE TO CONSENT AND FIRST AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------

EXHIBIT A

Description of Collateral

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Collateral Agent’s security interest in such Accounts and such other property
of Borrower that are proceeds of the Intellectual Property, (ii) more than
sixty-five percent (65%) of the issued and outstanding voting capital stock of
any Foreign Subsidiary, if Debtor demonstrates to Collateral Agent’s reasonable
satisfaction that a pledge of more than sixty-five percent (65%) of the Shares
of such Foreign Subsidiary creates a present and existing adverse tax
consequence to Borrower under the U.S. Internal Revenue Code,
(iii) (x) equipment, furniture, or fixtures placed on the Premises (as such term
is defined in the Headquarters Lease) subject to a Lien described in clause
(c) of the definition of Permitted Liens or (y) any lease, license, or contract,
in each case if the granting of a Lien in any of the property or agreements
described in the foregoing clauses (x) or (y) is prohibited by or would
constitute a default under or a termination of any lease, license, or contract
described in clauses (x) or (y), or give any Person the right to terminate such
lease, license, or contract or is permitted only with the prior written consent
of another Person, which such consent has not been obtained (but (A) only to the
extent such prohibition is enforceable under applicable law and (B) other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Code); provided that upon the
termination, lapsing or expiration of any such prohibition, the property or
agreements described in the foregoing clauses (x) or (y), as applicable, shall
automatically be subject to the security interest granted in favor of Collateral
Agent hereunder and become part of the “Collateral”, and (iv) the HQ Cash
Collateral to the extent the granting of a Lien to Collateral Agent in such HQ
Cash Collateral is prohibited by the terms governing such HQ Cash Collateral;
provided that upon the termination, lapsing or expiration of any such
prohibition, the HQ Cash Collateral shall automatically be subject to the
security interest granted in favor of Collateral Agent hereunder and become part
of the “Collateral”.

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property.



--------------------------------------------------------------------------------

DEBTOR:    RELYPSA, INC. SECURED PARTY:    OXFORD FINANCE LLC,    as Collateral
Agent

EXHIBIT A TO UCC FINANCING STATEMENT

Description of Collateral

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Collateral Agent’s security interest in such Accounts and such other property
of Debtor that are proceeds of the Intellectual Property, (ii) more than
sixty-five percent (65%) of the issued and outstanding voting capital stock of
any Foreign Subsidiary, if Debtor demonstrates to Collateral Agent’s reasonable
satisfaction that a pledge of more than sixty-five percent (65%) of the Shares
of such Foreign Subsidiary creates a present and existing adverse tax
consequence to Debtor under the U.S. Internal Revenue Code, (iii) (x) equipment,
furniture, or fixtures placed on the Premises (as such term is defined in the
Headquarters Lease) subject to a Lien described in clause (c) of the definition
of Permitted Liens or (y) any lease, license, or contract, in each case if the
granting of a Lien in any of the property or agreements described in the
foregoing clauses (x) or (y) is prohibited by or would constitute a default
under or a termination of any lease, license, or contract described in clauses
(x) or (y), or give any Person the right to terminate such lease, license, or
contract or is permitted only with the prior written consent of another Person,
which such consent has not been obtained (but (A) only to the extent such
prohibition is enforceable under applicable law and (B) other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the Code); provided that upon the termination, lapsing
or expiration of any such prohibition, the property or agreements described in
the foregoing clauses (x) or (y), as applicable, shall automatically be subject
to the security interest granted in favor of Collateral Agent hereunder and
become part of the “Collateral”, and (iv) the HQ Cash Collateral to the extent
the granting of a Lien to Collateral Agent in such HQ Cash Collateral is
prohibited by the terms governing such HQ Cash Collateral; provided that upon
the termination, lapsing or expiration of any such prohibition, the HQ Cash
Collateral shall automatically be subject to the security interest granted in
favor of Collateral Agent hereunder and become part of the “Collateral”.



--------------------------------------------------------------------------------

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Debtor has agreed not to encumber any of its Intellectual
Property.

Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of New York as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Amended
and Restated Loan and Security Agreement by and between Debtor, Secured Party
and the other Lenders party thereto (as modified, amended and/or restated from
time to time).